Dismissed and Memorandum Opinion filed January 18, 2007







Dismissed
and Memorandum Opinion filed January 18, 2007.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-06-01051-CV
____________
 
PATRICIA ANN POTTS, Individually
and as Next Friend to ALLEY WILLIAM, Appellants
 
V.
 
CROSBY INDEPENDENT SCHOOL DISTRICT,
ET AL., Appellees
 

 
On Appeal from the 11th District
Court
Harris County, Texas
Trial Court Cause No.
2006-65380
 

 
M E M O R A
N D U M  O P I N I O N
This is
an attempted appeal from orders signed November 13, 2006, and November 29,
2006, sustaining the contest to appellant=s affidavit of inability to pay
costs.  The clerk=s record was filed on January 8, 2007.  The record reveals
that no final judgment has been entered in this case.




Generally,
appeals may be taken only from final judgments.  Lehmann v. Har‑Con
Corp., 39 S.W.3d 191, 195 (Tex. 2001).  Interlocutory orders may be
appealed only if permitted by statute.  Bally Total Fitness Corp. v. Jackson,
53 S.W.3d 352, 352 (Tex. 2001); Jack B. Anglin Co., Inc. v. Tipps, 842
S.W.2d 266, 272 (Tex. 1992) (orig. proceeding).  
On
December 14, 2006, notification was transmitted to the parties of this court=s intention to dismiss the appeal for
want of jurisdiction unless appellant filed a response on or before December
29, 2006, demonstrating grounds for continuing the appeal.  See Tex. R. App. P. 42.3(a).  On January 8,
2007, appellants filed two documents in response to this court=s order, an amended notice of appeal
and an objection on this court=s refusal to rule on her request for an appointed attorney. 
Appellants= amended notice of appeal states that the appeal is from the orders
sustaining the contest to the affidavit of indigence and from the trial court=s refusal to rule on various motions,
including the denial of appointment of counsel, a request for a finding of
contempt, and motions for Apreventive relief.@  
Appellants= response to this court=s notice of intention to dismiss
fails to demonstrate that this court has jurisdiction over the appeal.  There
is no statutory grant of the right to immediately appeal, before entry of final
judgment, any of the matters about which appellants complain.  See, e.g., Tex. Civ. Prac. & Rem. Code Ann. ' 51.014 (Vernon Supp. 2006). 
Therefore, we lack jurisdiction of this attempted interlocutory appeal.
Accordingly,
the appeal is ordered dismissed.
 
PER CURIAM
 
Judgment rendered and Memorandum Opinion filed July
18, 2007.
Panel consists of Chief Justice Hedges and Justices
Fowler and Edelman.